Motion to dismiss appeal from an order dated March 20, 1956 denying a motion designated as a motion for reargument denied, without costs. The motion, although misnamed by appellant as one for “ reargument ”, was in fact an application for leave to renew upon additional papers. The order is appealable. (Matter of Band, 273 App. Div. 859; see Matter of Long Island Lacquer Go. [iVeiy York Credit Men’s Adjustment Bureau], post, p. 669.) Present — Nolan, P. J., Wenzel, Beldoek, Murphy and Kleinfeld, JJ. [See post, p. 721.]